Citation Nr: 1547928	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-15 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for insomnia.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2005 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's appeal was previously remanded by the Board in May 2013.  

In September 2013, the Veteran submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015). 
 
In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.  38 C.F.R. § 19.9  (2015).

A review of the Veteran's DD 214 shows that the Veteran's reason for separation was due to "Misconduct (Drug Abuse)".  The Veteran's Service Treatment Records (STRs) indicate that in December 2007, the Veteran reported for a confinement physical.  The medical records indicate that the Veteran was to receive 45 days of confinement after a positive urine test for ecstasy.  A January 2008 STR shows that the Veteran was released from his confinement.  The Veteran's service personnel records have not been associated with the Veteran's claims file.  As the Veteran is claiming at least in part, that his confinement is the cause for his psychiatric and sleep disability, these records are pivotal and should be obtained.  See 38 U.S.C.A § 5103A ; 38 C.F.R. § 3.159(c).          

VA is obliged to provide an examination when the record contains competent evidence that the Veteran has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's STRs show numerous sleep complaints, a prescription trial for Ambien, and that post-service he has continued to use over the counter medication to help him sleep.  The Veteran should be afforded a VA examination to determine if his claimed sleep disorder is related to service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains an August 2013 mental disorders Disability Benefits Questionnaire (DBQ).  The VA examiner determined that the Veteran's anxiety disorder was in partial remission, and was not at least as likely as not incurred in or caused by service.  The examiner noted the Veteran's prior diagnosis of adjustment disorder, and determined that the Veteran's history of emotional reactions to psycho-social events and stressors is a manifestation of his personality style/traits and not due to service.  The examiner stated that the Veteran was currently reacting to different life-events then he was in-service, and that though his repertoire of emotional reactions to stressors are similar, they are not etiologically related.  The Veteran was diagnosed with adjustment disorder with depressed mood in-service in August 2007.  

While the examiner stated that the Veteran's mental symptoms have gone into remission or resolved after a period of time, the examiner failed to discuss whether the Veteran's current anxiety, represents a progression of the symptoms he experienced while in-service.  Furthermore, the examiner failed to discuss the impact of the Veteran's confinement in his opinion, and whether that event caused the Veteran's currently diagnosed anxiety.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  As such, an addendum opinion should be sought.     

Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request the Veteran's service personnel file.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the existence and etiology of any currently diagnosed sleep disorder.  The claims folder must be made available to and be reviewed by the examiner.

The examiner is to furnish an opinion with respect to the following questions:

Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a separate and distinct sleep disorder to include insomnia. 

For each sleep disorder diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service?   

The examiner should discuss: (1) the Veteran's period of confinement in-service from December 2007 to January 2008, (2) his use of prescription sleep medication in-service and, (3) the relationship, if any, between the Veteran's sleep symptoms and his acquired psych disorder.

The examiner is advised that the Veteran is competent to report in-service events and treatment, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Return the claims file to the examiner who conducted the August 2013 VA DBQ for an addendum opinion, if available.  The examiner should once again review the claims file.  Based on the review of the record and in light of the examiner's previous findings, the examiner should determine:

Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has an acquired psychiatric disability, to include adjustment mood disorder, and anxiety?  If the Veteran has developed any such disorder, is it at least as likely as not (50 percent or greater probability) that this disorder had its onset during service, or was otherwise caused by any incident that occurred during service?

The examiner should discuss: (1) the Veteran's period of confinement in-service from December 2007 to January 2008 and, (2) whether or not his current symptomatology represents a progression from his in-service diagnosis of adjustment mood disorder.

The examiner is advised that the Veteran is competent to report in-service events and treatment, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Thereafter, readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




